Citation Nr: 1744571	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-31 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than April 12, 2011, for the grant of a separate 10 percent disability rating for service-connected tender scar of the left calf.  

2.  Entitlement to an effective date earlier than April 12, 2011, for the grant of a separate 10 percent disability rating for service-connected tender scar of the right calf.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1994 to August 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  This case was previously remanded by the Board, in June 2015, for a personal hearing before a decision review officer (DRO).  On remand, the Veteran was notified that a DRO hearing was scheduled for May 4, 2017, but he failed to appear.  As the VA RO performed the necessary development on remand, the Board finds that it is in compliance with the June 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  On July 27, 2010, the Veteran requested reevaluation of his service-connected residuals of compartment syndrome, status post bilateral calf fasciotomy.  

2.  The April 2011 rating decision granted the Veteran separate compensable ratings for bilateral tender calf scars.  

3.  The Veteran's April 12, 2011, report of VA examination is the earliest evidence of record demonstrating entitlement to separate compensable ratings for bilateral tender calf scars.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 12, 2011, for the assignment of a separate 10 percent rating for service-connected tender scar of the left calf have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for an effective date earlier than April 12, 2011, for the assignment of a separate 10 percent rating for service-connected tender scar of the right calf have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was awarded separate compensable ratings for bilateral tender calf scars in April 2011 based on a finding of entitlement to service connection as secondary to service-connected compartment syndrome, status post bilateral fasciotomy.  He was assigned separate 10 percent ratings for each of his scars and an effective date of April 12, 2011.  However, the Veteran seeks an earlier effective date of August 2010 based on the date of submission of his claim.  

In general, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2017).  An informal claim is any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2017).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits, and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992).

Here, the Board notes that the grant of separate compensable ratings for bilateral tender calf scars arose from the Veteran's request, received by VA on July 27, 2010, for reevaluation of his compartment syndrome, status post bilateral calf fasciotomy.  During the course of reevaluating the Veteran's compartment syndrome, the RO determined that separate compensable ratings were warranted for the Veteran's tender bilateral calf scars.  Based on that record, the Board considers July 27, 2010, to be the date of the Veteran's claim as to bilateral tender calf scars.  

In connection with his claim, the Veteran was provided a VA examination in August 2010.  At that time, he was noted to have a 10 centimeter by 0.5 centimeter scar on the lateral left calf and a scar of the same size on the lateral right calf.  The scars were not painful or tender to touch, nor were they adherent.  Accordingly, the August 2010 examination did not provide a basis for entitlement to separate compensable ratings for the Veteran's bilateral calf scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2017).

The Veteran was provided another VA examination on April 12, 2011.  The examiner noted bilateral linear surgical scars of the anterior lower legs.  The Veteran's left leg scar measured 11 centimeters by 0.5 centimeters, and his right leg scar measured 10 centimeters by 0.5 centimeters.  The scars were painful or tender to touch, but they were not adherent and there was no skin breakdown.  In addition, the scars were superficial and did not exhibit inflammation, edema, keloid formation, or other disabling effects.  Based on the examination findings, the Veteran was awarded service connection for bilateral tender calf scars on a secondary basis and assigned separate 10 percent ratings effective April 12, 2011, the date entitlement arose.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).  

The Board has reviewed the record, including the Veteran's lay statements and all VA medical center treatment records, and finds no evidence of entitlement to separate compensable ratings for bilateral tender calf scars at any time prior to the VA examination on April 12, 2011.  Specifically, there is no evidence prior to that date of the Veteran's scars being unstable or painful, as required for a compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7804.  The Board must therefore deny an effective date earlier than April 12, 2011, for the grant of separate compensable ratings for bilateral calf scars; such date corresponds to the date entitlement arose, which is later than the date of the Veteran's claim.  Therefore, April 12, 2011, is the earliest possible effective date that may be assigned in this case.  See 38 C.F.R. §§ 3.102, 3.400 (2017).  

The Board has also considered whether the Veteran would benefit from construing his claim as entitlement to an earlier effective date for an increased rating for service-connected compartment syndrome, status post bilateral calf fasciotomy.  In this regard, the Board notes that the Veteran initially filed an increased rating claim in July 2009.  The Veteran was awarded an increased rating in August 2009 based on a finding of moderate muscle disability, but he requested reevaluation of that rating in July 2010.  Under 38 C.F.R. § 3.400(o), the effective date for an increased rating claim is the date of receipt of claim or date entitlement arose, whichever is later.  Again, there is no evidence that entitlement to a separate compensable scar rating arose at any time prior to the Veteran's April 2011 VA examination.  Accordingly, because the date entitlement arose is the later date, an effective date earlier than April 11, 2012, is not warranted for the Veteran's bilateral tender scars.  

For the reasons stated above, the preponderance of the evidence is against the assignment of earlier effective dates and the claims must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than April 12, 2011, for a separate 10 percent disability rating for service-connected tender scar of the left calf is denied.

Entitlement to an effective date earlier than April 12, 2011, for a separate 10 percent disability rating for service-connected tender scar of the right calf is denied.  



____________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


